DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01 March 2022 has been entered.

Response to Amendment
Applicant’s amendments filed 01 March 2022 with respect to the claims have been fully considered. Any claim objections and 35 U.S.C. 112 rejections not repeated herein are considered to be overcome by the amendments.
Response to Arguments
Applicant's remarks filed 01 March 2022 addressing Polaski have been fully considered but are moot in light of the prior art rejections set forth below (note: Dejaegere is relied upon for addressing the claimed “arbors” in the prior art rejections below).
Applicant’s remarks filed 01 March 2022 on pages 6-7 describing features of Applicant’s invention have been fully considered. The Office respectfully notes that the Figs. 1-3 of this explanation were not 
Applicant’s remarks filed 01 March 2022 stating “The Examiner also alleges that the combination of Helms with Polaski provides ‘a plurality of venturis, each venturi comprising a channel extending through each of the plurality of blades from a respective front face thereof to a respective rear face thereof’. Applicant respectfully disagrees and points out his venturis as specified in amended claim 1 and its dependent claims 10-16 specify that venturi in each helical blade is a straight channel and that is fixed at a selected angle to each of the venturis in the other helical blades. Accordingly, air passing through a venture will provide a kick to the helical blade as the air must pass through them faster than the air in front of the helical blade thus pulling it forward into the oncoming wind. The change in angle from one venturi to the next is such that at each angle change the airway of one venturi opens just as the airway of the one beside it closes to provide pressure from the rear side of the helical blade” have been fully considered. The Office is respectfully unclear as to what aspect, specifically, of the claimed invention that Applicant alleges is not addressed by the prior art and refers to the prior art rejections of claims 1 and 10-16 in response. 
Applicant’s remarks filed 01 March 2022 stating “Helms’ blades, on the other hand, do not have a helical shape and therefore, their venture channels function primarily to allow air to pass through them in order to reduce drag, instead of speeding up the air as it passes through them…” (page 8) have been fully considered. The Office respectfully notes that a difference in the intended result of a particular structural element does not necessarily result in a structural distinction. In the instant case, Applicant has identified a particular result/outcome (i.e., “speeding up the air”) of the disclosed venturis, but there is no claimed feature of the claimed venturis that distinguishes from those of Helms. Insofar as Applicant considers “venturi” to require a non-uniform area distribution thereacross, it is respectfully noted that Applicant’s disclosure on pg. 8 states “each of the plurality of venturis 28 may comprise a straight channel extending from the front face of plurality of blades 12 to the rear face thereof”, which implies that the area of the venturis 28 can be uniform thereacross.


Claim Objections
Claims 1, 4-7, 10-17, 19, and 31 are objected to because of the following informalities:   
In claim 1, a colon should be added after “comprises” (line 4) and the comma (line 6) should be changed to a semi-colon (to break the colon).
In claim 1, 2nd to last line, “a” (both instances) should be changed to --the--.
In claim 19, last line, “the” (before “trailing edge”) should be changed to --a-- (to imbue proper antecedent basis practice).
Claims 4-7, 10-17, and 31 are objected to due to dependency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1, 4-7, 10-17, 19, and 31 are rejected under 35 U.S.C. 112(a) for failing the written description requirement (i.e., new matter scenario).

In claim 1, the limitation recited as “said arbor having a leading edge and a following edge, the leading edge of the arbor on a first blade of the plurality of blades is configured for interlocking engagement of the following edge of the arbor on a second blade of the plurality of blades, and the following edge of the arbor is configured for interlocking engagement with the claims 4-7, 10-17, 19, and 31.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 4, there is no antecedent basis for the limitation recited as “the plurality of sections”. Due to identical instances, this rejection also applies to claims 5-7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 6, 7, 10-17, 19, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Polaski et al. (US 2013/0121835 - hereafter referred to as Polaski; previously cited) in view of Helms et al. (WO 2010/048152 - hereafter referred to as Helms; previously cited) and Dejaegere (WO 2015/189155; previously cited - see copy and translation filed 13 October 2021).

In reference to claim 1
Polaski discloses:
A vertical axis turbine (100) comprising:
a turbine shaft (2);
a plurality of helicoidal blades (3) mounted on the turbine shaft, 
wherein each of the plurality of blades comprises a front face (i.e., outboard face) and a rear face (i.e., inboard face).


each of the plurality of blades comprises an arbor extending from the rear face, said arbor having a leading edge and a following edge, the leading edge of the arbor on a first blade of the plurality of blades is configured for interlocking engagement of the following edge of the arbor on a second blade of the plurality of blades, and the following edge of the arbor is configured for interlocking engagement with the leading edge of the arbor on a third blade of the plurality of blades.

	Dejaegere discloses:
a vertical axis wind turbine comprising helicoidal blades (11A-11C - Figure 10) each having a rear face, wherein each rear face comprises an arbor having edges (see Figures 9 and 10) that engage with corresponding edges of the arbors of the other blades in order to form an interlocking arbor arrangement (see Figure 10).

    PNG
    media_image1.png
    265
    289
    media_image1.png
    Greyscale


According to MPEP 2143(B), it is obvious to perform simple substitution of one known element for another to obtain predictable results. Both Polaski and Dejaegere disclose an arrangement for attaching blades of a vertical axis wind turbine to a shaft. Use of the arrangement (i.e., interlocking arbors) of Dejaegere in place of the clamps of Polaski would predictably result in a secure assembly and, thus, it would have been obvious to one having 

Polaski does not disclose:
a plurality of venturis, each venturi comprising a channel extending through each of the plurality of blades from a respective front face thereof to a respective rear face thereof.

Helms discloses:
a vertical axis turbine comprising helical blades (12 - see par. [0088]) having a plurality of vents (28) extending therethrough in order to reduce / limit the drag forces (see pars. [0093]-[0094]) on the leading edges of the blades.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blades of the turbine of Polaski to include vents, as disclosed by Helms, in order to reduce / limit the drag forces on the leading edges of the blades.

In reference to claim 6 (as far as it is clear and definite)
Polaski in view of Helms and Dejaegere addresses:
The vertical axis turbine of claim 1, wherein each section of the plurality of sections (i.e., vanes 14 - Polaski) is hook-shaped (see Polaski Figures 1 and 2).

In reference to claim 7 (as far as it is clear and definite)
Polaski in view of Helms and Dejaegere addresses:
The vertical axis turbine of claim 1, wherein one or more of plurality of sections (i.e., vanes 14 - Polaski) is scalloped (see Polaski Figures 1 and 2) on a side forming the rear face (Polaski) of the respective blade (Polaski - 3).

In reference to claim 10 
Polaski in view of Helms and Dejaegere addresses:
The vertical axis of claim 1, wherein the channel of each of the plurality of venturis (Helms - 28) is a straight channel (i.e., due to being rectangular or square - see Helms par. [0098]; also see Helms Figure 3C showing vents 28 as extending straight in the thickness direction of blade 12).

In reference to claim 11 
Polaski in view of Helms and Dejaegere addresses:
The vertical axis of claim 1, wherein the channel of each of the plurality of venturis (Helms - 28) extends through the respective blade (Polaski - 3) at an angle (i.e., α - see Helms Figure 3C and pars. [00100] and [00101]) relative to the respective rear face (Polaski; Helms - 20).

In reference to claim 12 
Polaski in view of Helms and Dejaegere addresses:
The vertical axis turbine of claim 11, wherein the angle relative to the rear face (Polaski; Helms - 20) of each of the respective blade is 20° to 60° (i.e., 50 degrees - see Helms par. [00100]).

In reference to claims 13-15
Polaski in view of Helms and Dejaegere addresses:
The vertical axis turbine of claim 11. (claims 13-15)

Polaski in view of Helms and Dejaegere, as previously presented, does not address:
the angle relative to the rear face progressively decreases from outermost venturis located adjacent an outer edge of the respective blade to innermost venturis located adjacent an inner edge of the respective blade. (claim 13)
the angle relative to the rear face of the respective blade progressively decreases by 5°. (claim 14)
the angle relative to the rear face of the respective blade of the outermost venturis is 50°. (claim 15)

Helms further discloses (see par. [00101]) that the angle (α) of the vents (28) can vary across rows or groupings thereof, and that the vents (28) are implemented to achieve desired aerodynamic characteristics by reducing / limiting the drag forces (see pars. [0093]-[0094]) on the leading edges of the blades.
Furthermore, according to MPEP 2144.05 II, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed distribution of venturi angles across the blades in configuring the turbine of Polaski in view of Helms and Dejaegere to achieve desired aerodynamic characteristics. 

Polaski in view of Helms and Dejaegere, as further modified, therefore addresses:
the angle relative to the rear face (Polaski) of each of the plurality of blades (Polaski - 3) progressively decreases (due to the above modification) from outermost venturis (Helms - 28) located adjacent an outer edge (i.e., an upper / top edge) of the respective blade to innermost venturis located adjacent an inner edge (i.e., a lower / bottom edge) of the respective blade. (claim 13)
the angle relative to the rear face of the respective blade progressively decreases (due to the modification over Helms) by 5° (note: the selection of the value of the angle of progression is merely the discovery of the optimum or workable ranges of the general conditions in Helms, which is not inventive). (claim 14)
the angle relative to the rear face of the respective blade (Polaski - 3) of the outermost venturis is 50° (note: Helms par. [00100] states that the angle α can be 50 degrees). (claim 15)

In reference to claim 16
Polaski in view of Helms and Dejaegere addresses:
The vertical axis turbine of claim 1.


Polaski in view of Helms and Dejaegere, as previously presented, does not address:
the plurality of venturis comprises 30 venturis.

Helms further discloses (see par. [0097]) that the number of vents (28) is chosen depending on at least the particular dimensions of the blade and the performance characteristics of the wind turbine, thereby recognizing the number of vents (28) as a result-effective variable.
Furthermore, according to MPEP 2144.05 II, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed number of venturis in configuring the turbine of Polaski in view of Helms to achieve desired performance characteristics. 

In reference to claim 17 
Polaski in view of Helms and Dejaegere addresses:
The vertical axis turbine of claim 1, wherein each of the plurality of blades (Polaski - 3) further comprises a trailing edge (see annotated Polaski Figure 1 below showing a typical trailing edge)(note: the “trailing edge” is considered to be a surface that is distinct from the identified “front face” and “rear face”, such surface inherently present in Polaski due to Polaski vanes 14 having a thickness).
               
    PNG
    media_image2.png
    279
    472
    media_image2.png
    Greyscale


In reference to claim 19 
Polaski in view of Helms and Dejaegere addresses:
The vertical axis turbine of claim 11, wherein each of the plurality of blades (Polaski - 3) further comprises a shear line (i.e., the intersection / boundary between the identified “trailing edge” and “front face”) extending along a boundary where the respective trailing edge (Polaski) and the respective front face (Polaski) meet.

In reference to claim 31
Polaski in view of Helms and Dejaegere addresses:
	The vertical axis turbine of claim 1.

Polaski in view of Helms and Dejaegere, as previously presented, does not address:
the plurality of blades comprises 3 blades.



It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine of Polaski in view of Helms and Dejaegere to include three blades for the purpose of achieving a desired degree of wind capture (note: total blade area, which directly relates to degree of wind capture, can be specified by selection of the number of blades).



Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Polaski in view of Helms, Dejaegere, and Deschamps et al. (US 2006/0032361 - hereafter referred to as Deschamps; previously cited).

In reference to claims 4 and 5 (as far as they are clear and definite)
Polaski in view of Helms and Dejaegere addresses:
The vertical axis turbine of claim 1, wherein each of the plurality of sections (i.e., vanes 14 - Polaski) is rotated 5° to 10° (see Polaski par. [0021]) relative to a section of the plurality of sections located immediately therebelow.

Polaski in view of Helms and Dejaegere does not address:
the rotation is 5° to 10°. (claim 4)
the rotation is 9°. (claim 5)

Deschamps discloses:
a vertical axis wind turbine comprising a plurality of twisted blades (5) formed by stacked sections/layers (6), wherein the stacked sections/layers are rotated relative to each other by an angle (see par. [0036]) to form the twist of the respective blade, and wherein the angle is 

Furthermore, according to MPEP 2144.05 II, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed angle in configuring the turbine of Polaski in view of Helms and Dejaegere to achieve desired performance characteristics (i.e., wind capture, which is related to blade area via blade height and related to the instant angle as recognized by Deschamps in par. [0036]). 

Claims 1, 6, 7, 10-17, 19, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Dejaegere in view of Helms.

In reference to claim 1
Dejaegere discloses:
A vertical axis turbine (see Figures 8-10) comprising:
a turbine shaft (10);
a plurality of helicoidal blades (i.e., one blade corresponding to the assembly segments 11A, one blade corresponding to the assembly of segments 11B, and one blade corresponding to the assembly of segments 11C) mounted on the turbine shaft, 
wherein each of the plurality of blades comprises a front face (i.e., outboard face), a rear face (i.e., inboard face), and an arbor (see annotated Figure 9 below) extending from the rear face, said arbor having a leading edge (i.e., one of the edges identified below in annotated Figure 9) and a following edge (i.e., the other one of the edges, apart from “leading edge”, identified below in annotated Figure 9),
wherein the leading edge of the arbor on a first blade of the plurality of blades is configured for interlocking engagement (see Figure 10) of the following edge of the arbor on a second blade of the plurality of blades, and the following edge of the arbor is configured for interlocking engagement (see Figure 10) with the leading edge of the arbor on a third blade of the plurality of blades.

    PNG
    media_image1.png
    265
    289
    media_image1.png
    Greyscale


Dejaegere does not disclose:
a plurality of venturis, each venturi comprising a channel extending through each of the plurality of blades from a respective front face thereof to a respective rear face thereof.

Helms discloses:
a vertical axis turbine comprising helical blades (12 - see par. [0088]) having a plurality of vents (28) extending therethrough in order to reduce / limit the drag forces (see pars. [0093]-[0094]) on the leading edges of the blades.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blades of the turbine of Dejaegere to include vents, as disclosed by Helms, in order to reduce / limit the drag forces on the leading edges of the blades.

In reference to claim 6 (as far as it is clear and definite)

The vertical axis turbine of claim 1, wherein each section of the plurality of sections (i.e., segments 11 - Dejaegere Figure 8) is hook-shaped (see Dejaegere Figures 8-10).

In reference to claim 7 (as far as it is clear and definite)
Dejaegere in view of Helms addresses:
The vertical axis turbine of claim 1, wherein one or more of plurality of sections (i.e., segments 11 - Dejaegere Figure 8) is scalloped (see Dejaegere Figure 8) on a side forming the rear face of the respective blade (Dejaegere).

In reference to claim 10 
Dejaegere in view of Helms addresses:
The vertical axis of claim 1, wherein the channel of each of the plurality of venturis (Helms - 28) is a straight channel (i.e., due to being rectangular or square - see Helms par. [0098]; also see Helms Figure 3C showing vents 28 as extending straight in the thickness direction of blade 12).

In reference to claim 11 
Dejaegere in view of Helms addresses:
The vertical axis of claim 1, wherein the channel of each of the plurality of venturis (Helms - 28) extends through the respective blade (Dejaegere) at an angle (i.e., α - see Helms Figure 3C and pars. [00100] and [00101]) relative to the respective rear face (Dejaegere; Helms - 20).

In reference to claim 12 
Dejaegere in view of Helms addresses:
The vertical axis turbine of claim 11, wherein the angle relative to the rear face (Dejaegere; Helms - 20) of each of the respective blade (Dejaegere) is 20° to 60° (i.e., 50 degrees - see Helms par. [00100]).

In reference to claims 13-15
Dejaegere in view of Helms addresses:
The vertical axis turbine of claim 11. (claims 13-15)

Dejaegere in view of Helms, as previously presented, does not address:
the angle relative to the rear face progressively decreases from outermost venturis located adjacent an outer edge of the respective blade to innermost venturis located adjacent an inner edge of the respective blade. (claim 13)
the angle relative to the rear face of the respective blade progressively decreases by 5°. (claim 14)
the angle relative to the rear face of the respective blade of the outermost venturis is 50°. (claim 15)

Helms further discloses (see par. [00101]) that the angle (α) of the vents (28) can vary across rows or groupings thereof, and that the vents (28) are implemented to achieve desired aerodynamic characteristics by reducing / limiting the drag forces (see pars. [0093]-[0094]) on the leading edges of the blades.
Furthermore, according to MPEP 2144.05 II, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed distribution of venturi angles across the 



Dejaegere in view of Helms, as further modified, therefore addresses:
the angle relative to the rear face (Dejaegere) of each of the plurality of blades (Dejaegere) progressively decreases (due to the above modification) from outermost venturis (Helms - 28) located adjacent an outer edge (i.e., an upper / top edge) of the respective blade to innermost venturis located adjacent an inner edge (i.e., a lower / bottom edge) of the respective blade. (claim 13)
the angle relative to the rear face of the respective blade progressively decreases (due to the modification over Helms) by 5° (note: the selection of the value of the angle of progression is merely the discovery of the optimum or workable ranges of the general conditions in Helms, which is not inventive). (claim 14)
the angle relative to the rear face of the respective blade (Dejaegere) of the outermost venturis is 50° (note: Helms par. [00100] states that the angle α can be 50 degrees). (claim 15)

In reference to claim 16
Dejaegere in view of Helms addresses:
The vertical axis turbine of claim 1.

Dejaegere in view of Helms, as previously presented, does not address:
the plurality of venturis comprises 30 venturis.


Furthermore, according to MPEP 2144.05 II, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed number of venturis in configuring the turbine of Dejaegere in view of Helms to achieve desired performance characteristics. 

In reference to claim 17 
Dejaegere in view of Helms addresses:
The vertical axis turbine of claim 1, wherein each of the plurality of blades (Dejaegere) further comprises a trailing edge (see annotated Dejaegere Figure 9 below showing a typical trailing edge)(note: the “trailing edge” is considered to be a surface that is distinct from the identified “front face” and “rear face”, such surface inherently present in Dejaegere due to Dejaegere blades having a thickness).
      
    PNG
    media_image3.png
    268
    512
    media_image3.png
    Greyscale

               
In reference to claim 19 
Dejaegere in view of Helms addresses:
The vertical axis turbine of claim 11, wherein each of the plurality of blades (Dejaegere) further comprises a shear line (i.e., the intersection / boundary between the identified “trailing edge” and “front face”) extending along a boundary where the respective trailing edge (Dejaegere - see the rejection of claim 17 above) and the respective front face (Dejaegere) meet.


In reference to claim 31
Dejaegere in view of Helms addresses:
The vertical axis turbine of claim 1, wherein the plurality of blades (Dejaegere) comprises 3 blades (see Dejaegere Figure 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745